IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


JAMES C. JONES AND FRANCES T.       : No. 141 EAL 2017
JONES                               :
                                    :
                                    : Petition for Allowance of Appeal from
          v.                        : the Order of the Superior Court
                                    :
                                    :
SUNOCO, INC. (R&M) F/K/A SUN        :
COMPANY, INC., SAFETY-KLEEN         :
SYSTEMS, INC., CRC INDUSTRIES,      :
INC., 3M COMPANY, ADVANCES AUTO     :
PARTS, INC.,THE PEP BOYS - MANNY,   :
MOE & JACK, ACE HARDWARD            :
CORPORATION, ILLINOIS TOOL          :
WORKS, INC., D/B/A PERMATEX AND     :
D/B/A GUMOUT AND D/B/A LPS          :
LABORATORIES AND D/B/A WYNN'S,      :
KENDALL REFINING COMPANY,           :
ASHLAND, INC., UNION OIL COMPANY    :
OF CALIFORNIA, WITCO                :
DISTRIBUTION, INC., WAL-MART        :
STORES, INC., HUNT REFINING         :
COMPANY, HUNT OIL COMPANY,          :
RUST-OLEUM CORPORATION,             :
INDIVIDUALLY AND D/B/A PARKS        :
CORPORATION AND FUCHS               :
LUBRICANTS, INC.                    :
                                    :
                                    :
PETITION OF: HUNT REFINING          :
COMPANY                             :


                                ORDER



PER CURIAM
      AND NOW, this 5th day of September, 2017, the Petition for Allowance of Appeal

and the Uncontested Application for Stay of Review filed by Petitioner Hunt Refining

Company are DENIED.




                                  [141 EAL 2017] - 2